UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 SCHEDULE 14A(RULE 14a-101) Proxy Statement Pursuant to Section 14(a) ofthe Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant xFiled by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 WEST COAST BANCORP(Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: March 16, 2010 Dear Shareholder: You are cordially invited to attend the 2010 Annual Meeting of Shareholders of West Coast Bancorp to be held in The Oaks-Meadows Conference Center, located at 5300 Meadows Rd., Lake Oswego, Oregon, on Tuesday, April 27, 2010, at 2:00 p.m. local time. At the annual meeting, you will be asked to consider and vote on the election of directors, Bancorp's Tax Benefit Preservation Plan designed to help protect the Company's tax attributes, amendments to our 2002 Stock Incentive Plan to increase the number of shares available for awards, ratification of our appointment of our independent registered public accounting firm, and such other business as may properly come before the annual meeting. Your vote is very important to us. Regardless of whether or not you plan to attend the meeting in person, please vote by voting via the Internet, by telephone, or by returning a proxy card. Instructions on how to vote through the Internet or by telephone are included in the enclosed proxy statement. We value you as a West Coast Bancorp shareholder and look forward to seeing you at the meeting. Sincerely, Robert D. SznewajsPresident and CEO WEST COAST BANCORP5335 Meadows Road, Suite 201Lake Oswego, Oregon 97035 NOTICE OF ANNUAL MEETING OF SHAREHOLDERSTo Be Held April 27, 20102:00 p.m., Pacific Time To the Shareholders of West Coast Bancorp: The 2010 Annual Meeting of Shareholders of West Coast Bancorp will be held in The Oaks-Meadows Conference Center, located at 5300 Meadows Rd., Lake Oswego, Oregon, on Tuesday, April 27, 2010, at 2:00 p.m. local time. At the meeting, shareholders will be asked to consider and vote on the following matters: 1. Electing eight directors to serve for one-year terms; 2. Approving our Tax Benefit Preservation Plan as described in the accompanying proxy statement to help protect the Company's tax attributes; 3. Amending our 2002 Stock Incentive Plan (the "Plan") as described in the accompanying proxy statement to increase the number of shares available for awards; 4. Ratifying the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for 2010; and 5. Such other business as may properly come before the meeting or an adjournment thereof. Only shareholders of record on March 1, 2010, may vote on proposals at the annual meeting in person or by proxy. We encourage you to promptly complete and return the proxy card, or to vote electronically by telephone or Internet, in order to ensure that your shares will be represented and voted at the meeting in accordance with your instructions. If you attend the meeting in person, you may withdraw your proxy and vote your shares if you want to change your vote. Further information regarding voting rights and the business to be transacted at the meeting is included in the accompanying proxy statement. We appreciate your continued interest as a shareholder in the affairs of our company and in its growth and development. March 16, 2010 BY ORDER OF THE BOARD OF DIRECTORS Richard R. RasmussenExecutive Vice PresidentGeneral Counsel and Secretary YOUR VOTE IS IMPORTANT Whether or not you plan to attend the annual meeting, please sign and date your proxy card and return it in the enclosed postage prepaid envelope, or vote electronically via the Internet or by telephone. See "Voting Via the Internet or by Telephone" on the last page of the accompanying proxy statement for further details. You do not need to keep your proxy for admission to the annual meeting. TABLE OF CONTENTS Page VOTING IN CONNECTION WITH THE ANNUAL MEETING 1 PROPOSAL 1—ELECTION OF DIRECTORS 2 BOARD OF DIRECTORS 4 General 4 Leadership Structure 5 Risk Oversight 5 Board Committees 6 Shareholder Communications with the Board 8 Non-Employee Director Compensation for 2008 9 PROPOSAL 2—APPROVAL OF TAX BENEFIT PRESERVATION PLAN 11 PROPOSAL 3—APPROVAL OF AMENDMENT TO OUR 2 15 PROPOSAL 4—RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS 19 MATTERS RELATED TO OUR AUDITORS 20 Auditors for Fiscal Year Ended December 31, 2009 20 Fees Paid to Independent Registered Public Accounting Firm 20 Report of Audit Committee 21 OTHER BUSINESS 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 Stock Ownership Table 22 Section 16(a) Beneficial Ownership Reporting Compliance 24 MANAGEMENT 25 EXECUTIVE COMPENSATION 26 Discussion and Analysis of Executive Compensation Programs 26 Summary Compensation Table 33 Grants of Plan-Based Awards for 2009 34 Outstanding Equity Awards at Fiscal Year-End 2009 35 Option Exercises and Stock Vesting for 2009 36 Pension Benefits for 2009 37 Nonqualified Deferred Compensation for 2009 38 Equity Compensation Plan Information 40 Potential Payments Upon Termination or Change in Control 40 Report of the Compensation Committee 50 TRANSACTIONS WITH RELATED PERSONS 52 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 52 INFORMATION CONCERNING DIRECTOR NOMINATIONS 52 -i- INFORMATION CONCERNING SHAREHOLDER PROPOSALS 54 HOUSEHOLDING MATTERS 54 ANNUAL REPORT TO SHAREHOLDERS 55 VOTING VIA THE INTERNET OR BY TELEPHONE 55 APPENDIX A A-1 APPENDIX B B-1 -ii- WEST COAST BANCORP5335 Meadows Road, Suite 201Lake Oswego, Oregon 97035(503) 684-0884 PROXY STATEMENT VOTING IN CONNECTION WITH THE ANNUAL MEETING General. This proxy statement and the accompanying proxy are being furnished to you as a shareholder in connection with the solicitation of proxies by our Board of Directors for use at the West Coast Bancorp Annual Meeting of Shareholders to be held Tuesday, April 27, 2010, and at any adjournment of the meeting (the "Annual Meeting"). These proxy materials are first being made available to shareholders on or about March 16, 2010. When we refer to our company in this proxy statement below we frequently use "we," "us," or "our," but we also sometimes refer to our company as "Bancorp" or the "Company." March 1, 2010 has been established as the record date for the Annual Meeting. Holders of record of Bancorp common stock as of that date are entitled to notice of and to vote at the meeting. On the record date, there were 87,171,255 common shares outstanding and each share is entitled to one vote. A majority of the outstanding common shares will constitute a quorum for the conduct of business at the meeting. We also have outstanding 121,328 shares of mandatorily convertible cumulative participating preferred stock, Series B. These preferred shares are not entitled to be voted at the Annual Meeting. Voting by Proxy. To vote by proxy, please sign and date the enclosed proxy card and return it to us as soon as possible. Properly executed proxies that are received in time and not subsequently revoked will be voted as instructed on the proxies. If you return a signed proxy without instructions, your shares will be voted in accordance with the recommendation of our Board of Directors—FOR all nominees for election as directors, FOR ratification of our Tax Benefit Preservation Plan, FOR proposed amendments to our 2002 Stock Incentive Plan, and FOR ratification of the appointment of Deloitte & Touche LLP as our independent registered pubic accountants. If you vote over the Internet or by telephone as described below, you do not need to also mail a proxy to us. Voting by Internet or Telephone. We encourage you to vote electronically or by telephone. Shareholders may vote via the Internet at www.proxyvote.com or by telephone by calling the telephone number referenced on their voting form. Please see "Voting Via the Internet or by Telephone" near the end of this proxy statement for additional information regarding these methods of voting. Voting at the Meeting. You may vote in person at the Annual Meeting.
